Case 3:19-cv-12318-MAS-ZNQ Document 21-3 Filed 09/03/19 Page 1 of 3 PagelD: 234

EXHIBIT C
 

New Jersey
UNITED STATES

About New Jersey

Come join the team in New Jersey!

Filter by

JOB TYPE

ase 3:19-cv-12318-MAS-ZNQ Dee

  

 

Find jobs in New Jersey, United States

 

Full Time (733)

 

Seasonal {1}

JOB CATEGORY

 

 

Showing 1 - 10 of 133 jobs Sort by: Most relevant
Sr Software Development Engineer II Posted August 27,2019
S,.NJ, Newark | Job iD: 927384 (Updated about 5 hours
— aga)

Audible Digital Asset Management (ADAM) group is the repository for all audio
data pertaining to Audible products. These critical services/pipelines process
incoming metadata from providers and manage..Reacd more

 

 

 

Software Development {45)

 

Fulfillment & Operations
Management (2 17}

 

Project/Program/Product
Management--Technical (10)

Solutions Architect (8)

Human Resources (5)

 

more w

 

 

 

Florence, New Jersey, USA (8)

Avenel, New Jersey, USA (5}

Moonachie, New Jersey, USA (1)

oo

 

AEDS ii cere rece reer purr er ne yee rney

 

 

 

Manager, Business intelligence - AMZ3346 Posted August 26, 2019
US,.NJ, Newark | ob ID: 926665 (Updated 1 day ago}

MULTIPLE POSITIONS AVAILABLE Entity: Audible, [n¢,,an Amazon.com Company
Title: Manager, Business Intelligence Worksite: Newark, NJ Position
Responsibilities: Define and execute standard...Read more

 

senior Development Manager Posted August 23,2019
US,.NJ, Newark | Job ID: 925470 (Updated 4 days ago)

eT,

This opportunity is for a Senior Manager of Software Development who will

 

are the team that creates and powers Audible’s website...Read more

 

Onsite Medical Representative Posted August 22, 2019

Onsite Medical Representative Overview: The Onsite Medical Representative
(OMR} will serve as the site's designated first aid provider in the war 7
coordinating and implementing the Amazon Global...Read more

 

 

Software Development Engineer | Posted August 22, 2019

 

 

US, NJ Newark | Job ID: 924673 (Updated days ago)
Catalog Metadata Services (CMS) group is the repository for all data pertaining to

 

142
827!"""Case 3:19-cv-12318-MAS-ZNQ agudldidiceitse HAT QODYLS: RaaeceadPagelD: 236

BUSINESS CATEGORY

 

providers and manage the workflow from publishing...Read mare

 

 

 

 

 

 

 

 

 

 

 

 

Fulfillment & Operations (19} Li 2019 Tier 3 Pod Q3 Posted August 21,2019
. — oe — NU insvi : (Updated 6 days ago)
Finance and Accounting (12) 7 US, NJ, Robbinsvitle | Job ID: 923971
_ cotcemen Pod Interviews - Recruiting Limited to EWR4 Internal Candidates Only You must
Amazon Web Services (10) iJ fill out a 2019 Tier 3 Matrix for Q3 with your manager in order to be considered
for a position. The Matrix must be filled...Read more
Human Resources (2) Cy
more . .
" * Sr Quality Assurance Engineer ll Posted August 21, 2019
: {Updated & days ago}
CATEGORY US,.NJ, Newark | Job ID: 923788
mera - Audible Mission is to unleash the power of the spoken word. Our Quality
Corporate (89) Assurance engineers work closely with their engineering partners to drive this
— ” mission forward. We are seeking an experienced quality..Reacd more
Fulfillment Center (44)
Software Development Engineer II Posted August 20, 2019
US,_NJ, Newark | Job ID: 923218 (Updated 7 days ago}
As.an engineer on the Enterprise Business team,.you'll be expected to lead by
example, write great code and solve difficult problems. We are entrepreneurial in
nature; aurteam frequently challenges the,..Read more
Area Manager - Robbinsville, NJ (Military Posted August 20, 2019
Veterans and Spouses Encouraged) (Updated 7 days ago)
U5, Robbinsville |Job ID: 922777
Amazon.com is an Equal Opportunity Employer — Minority / Women / Disability /
Veteran / Gender identity / Sexual Orientation / Age ABOUT AMAZON At
Amazon, we have a peculiar culture built on pioneering,..Read more
Sr. Manager, Software Development Posted August 20, 2019
US,.NJ,.Newark | Job ID; 922756 {Updated 7 days age)
This opportunity is for a Senior Manager of Software Development who will
manage and grow engineering teams for Audibie’s Consumer Domains group. We
are the tearm that is responsible to create awareness...Read more
1 2 3 i4
JOINUSON fF — in wr
Amazon is an Equal Qsportunity Employer - Minority / Women / Disability / Veteran Privacy and Data Impressum & 1996-2019, Amazon.com, Inc. or its

/ Gender identity / Sexual Orientation / Age.

NEEDS 1 ee ve cee Crna nire perry

 

 

 

 

 

 

 

 

 

 

 

 

affiliates

2/2
